Citation Nr: 1002203	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-39 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected lumbosacral strain.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected allergic rhinitis.  

3.  Entitlement to a compensable evaluation for the service-
connected microcytic hypochromic anemia.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to November 
1986, from September 1990 to May 1991, from November 2000 to 
July 2003 and from July 2006 to July 2007.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision, issued in 
August 2003, that granted service connection for allergic 
rhinitis and for microcytic hypochromic anemia, each 
evaluated as noncompensable (no percent), effective on July 
23, 2003.  

A January 2005 rating decision, issued in February 2005 by 
the RO, inter alia, granted service connection for 
lumbosacral strain, initially evaluated as noncompensable (no 
percent), effective on May 24, 1995.  

Notably, a September 2005 rating decision granted an increase 
to 10 percent for the service-connected chronic allergic 
rhinitis, effective on February 25, 2005.  

Moreover, a Statement of the Case (SOC), issued in November 
2005, granted an increase to 10 percent for lumbosacral 
strain, effective in 1995.  

During the course of his appeal, the Veteran was afforded a 
hearing before a now retired Veterans Law Judge in June 1998.  
Most recently, the Veteran was afforded another hearing 
before the undersigned Veterans Law Judge in October 2007.  

These matters were most recently before the Board in December 
2007, when the case was remanded to the RO (via the Appeals 
Management Center (AMC), in Washington, D.C.).  

The purpose of the remand was to obtain current service and 
VA treatment records, and to schedule the Veteran for a VA 
spine examination.  All of the actions previously sought by 
the Board through its prior development request appear to 
have been substantially completed as directed, and it is of 
note that the Veteran does not contend otherwise.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Upon completion of the requested development, a Supplemental 
SOC (SSOC), dated in June 2009 and issued in July 2009, 
continued and confirmed the previous evaluations.  

Of preliminary importance, because the claim for a higher 
rating for the service-connected lumbosacral strain involves 
a request for a higher rating following the grant of service 
connection, the Board has characterized this claim in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

The issue of an increased rating in excess of 20 percent for 
the service-connected low back disability is being remanded 
to the RO via the Appeals Management Center (AMC).  



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  Beginning in 1995, he service-connected lumbosacral 
strain s shown to have been productive of a functional loss 
due to pain that more nearly approximated forward flexion of 
the thoracolumbar spine limited to less than 70 degrees, but 
more than 30 degrees.  

3.  The service-connected allergic rhinitis is manifested by 
a near complete obstruction of nasal passage on the left, 
with evidence of sinusitis; but without any evidence of 
polyps, or any incapacitating episodes of sinusitis or 
symptoms of purulent discharge or crusting.  

4.  The service-connected anemia is shown to be productive of 
a disability picture that more nearly approximates that of 
Hemoglobin levels of 10gm/100ml with symptoms.  



CONCLUSION OF LAW

1.  The criteria for an initial evaluation of 20 percent, but 
not higher for the service-connected lumbosacral strain have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5289, 5292, 5293 
(2003); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.59, 4.71a 
including DCs 5235 to 5243 (2009).   

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected allergic rhinitis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97 
including DCs 6510-6514, 6522 (2009).  

3.  The criteria for a 10 percent evaluation, but not higher 
for the service-connected anemia have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.117 including DC 7700 
(2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In Vazquez-Flores, the Court further indicated that 
consideration was warranted for whether there existed 
subsequent VA action that served to render any pre- 
adjudicatory notice error non-prejudicial.  

In a September 4, 2009 decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) vacated the 
Court's decision in Vazquez-Flores and held that, in 
accordance with its decision in Paralyzed Veterans of Am. V. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), 
and Wilson v. Mansfield, VA Form 7-506, Notice of 
Authorization of Training and Subsistence Allowance, F.3d 
1055 (Fed. Cir. 2007), such specificity in notice as the 
Court had required was not necessary.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

Specifically, the Federal Circuit held that Wilson and 
Paralyzed Veterans eliminated the requirement for VA to 
provide veteran-specific notice, without altering the 
requirement that the notice be claim-specific.  Id.  Hence, 
in light of the Federal Circuit's decision in Vazquez-Flores, 
VA need only provide adequate generic notice in compliance 
with section 5103 (a).  

In the present case, in letters dated in February 2003, March 
2005, March 2006, and January 2008, the RO provided notice to 
the Veteran regarding what information and evidence is needed 
to substantiate the claims, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  

The March 2006 and January 2008 notice letters addressed how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  

Additionally, these letters addressed aspects of the notice 
requirements of Vazquez-Flores, and contained examples of 
types of medical and lay evidence that are relevant to 
establishing entitlement to increased compensation.  As 
noted, these claims were last adjudicated, via an SSOC, in 
June 2009.  

There was a timing deficiency with the March 2006 and January 
2008 notice letters, with respect to the notice requirements 
under Dingess and Vazquez-Flores because they were provided 
after the initial rating action.  Mayfield v. Nicholson.  

The timing deficiency was remedied by the fact that the 
Veteran's claims were readjudicated by the RO in the June 
2009 SSOC after proper VCAA notice was provided and after the 
Veteran had an opportunity to respond.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The Board concludes that 
the duty to notify has been met.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, VA and private treatment records, and VA 
examination reports.  Also of record and considered in 
connection with the appeal is the Veteran's testimony, and 
written statements submitted by the Veteran and his 
representative on his behalf.  

As discussed, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any defect in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the Veteran.  

Therefore, to the extent that the action taken herein below 
is favorable to the Veteran, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  


II.  General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
of the appropriateness of "staged rating" (i.e., assignment 
of different ratings for distinct periods of time, based on 
the facts found), are both required.  See Fenderson, 12 Vet. 
App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use.  Id.  See also 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  

The rule against pyramiding, as set forth in 38 C.F.R. § 
4.14, states that the evaluation of the same disability under 
various diagnoses is to avoided.  Disability from injuries to 
the muscles, nerves, and joints of an extremity may overlap 
to a great extent, so that special rules are included in the 
appropriate bodily system for their evaluation.  Id.  Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
Id.  

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  

One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Where law or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
Veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. at 312-13 (1991).  

In addition, the General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
a higher rating, the Board must first determine whether the 
revised version is more favorable to the Veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 2002) can be no earlier than the effective date 
of that change.  The Board must apply both the former and the 
revised versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3- 2000 (2000); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2009).  


III.  Specific Legal Criteria

A.  Diseases and Injuries of the Spine

Under the criteria in effect prior to September 26, 2003, 
potentially applicable diagnostic codes for rating 
musculoskeletal lumbar spine disabilities are as follows:

DC 5289, in effect prior to September 26, 2003, provides: 

Spine, ankylosis of, lumbar:  

50%		 Unfavorable;  

40%		Favorable.  

See 38 C.F.R. § 4.71a, DC 5289 (2003).  

DC 5292, in effect prior to September 26, 2003, provides:

40%		Severe limitation of motion for the lumbar spine;  

20%		Moderate limitation of motion for the lumbar spine;  

10%		Slight limitation of motion for the lumbar spine.  

See 38 C.F.R. § 4.71a, DC 5292 (2003).  

DC 5293, in effect prior to September 23, 2003, provides:  

Intervertebral disc syndrome: Evaluate intervertebral disc 
syndrome (pre-operatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under §4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

60%	With incapacitating episodes having a total 
duration of at least six weeks during the past 12 
months;  

40%	With incapacitating episodes having a total 
duration of at least four weeks but less than six 
weeks during the past 12 months;  

20%	With incapacitating episodes having a total 
duration of at least two weeks but less than four 
weeks during the past 12 months;  

10%	With incapacitating episodes having a total 
duration of at least one week but less than two 
weeks during the past 12 months;  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

See 38 C.F.R. § 4.71a, DC 5293 (2003).  

DC 5295, in effect prior to September 23, 2003, provides:  

Lumbosacral strain:  

40%	Severe, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility 
on forced motion;  

20%	With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position;  
10%		With characteristic pain on motion.  

See 38 C.F.R. § 4.71a, DC 5295 (2003).  

Effective on September 23, 2002, VA amended the rating 
schedule for evaluating intervertebral disc syndrome set out 
in DC 5293.  67 Fed. Reg. 54345-54349 (2002); now codified at 
38 C.F.R. § 4.71a.  

Effective on September 26, 2003, additional substantive 
changes were made to the criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  

These later revisions provide a general new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  
Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now for evaluation 
separately.  These changes are listed under DCs 5235-5243.  

The new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides:  

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100%		Unfavorable ankylosis of the entire spine;

50%		Unfavorable ankylosis of the entire thoracolumbar 
spine;

40%	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

30%	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire 
cervical spine;

20%	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis;

10%	Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habits, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

5235 Vertebral fracture or dislocation, 5236 Sacroiliac 
injury and weakness, 5237 Lumbosacral or cervical strain, 
5238 Spinal stenosis, 5239 Spondylolisthesis or segmental 
instability, 5240 Ankylosing spondylitis, 5241 Spinal fusion, 
5242, Degenerative arthritis of the spine (see also 
diagnostic code 5003)

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

60%	With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months;

40%	With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months;

20%	With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months;

10%	With incapacitating episodes having a total 
duration of at least one week but less than 2 weeks 
during the past 12 months;

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

See 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2009).  

Normal ranges of motion of the thoracolumbar spine are to 30 
degrees in extension, to 90 degrees in flexion, to 30 degrees 
in lateral flexion, and to 30 degrees in rotation.  38 C.F.R. 
§ 4.71, Plate V (2009).  


B.  Diseases of the Nose and Throat

Under 38 C.F.R. § 4.97, Schedule of Ratings-Respiratory 
System, provides: 

General Rating Formula for Sinusitis (DC's 6510 through 
6514):

50%	Following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting 
after repeated surgeries;  

30%	Three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent 
discharge or crusting;  

10%	One or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent 
discharge or crusting;  

0%		Detected by X-ray only.  

Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  

38 C.F.R. § 4.97, DCs 6510-6514 (2009).  

DC 6522 provides: 

Allergic or vasomotor rhinitis:  

30%		With polyps;

10%	Without polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or 
complete obstruction on one side.  

38 C.F.R. § 4.97, DC 6522 (2009).  


C.  Anemia

Under 38 C.F.R. § 4.117, Schedule of Ratings-Hemic and 
Lymphatic Systems, DC 7700 provides: 

Anemia, hypochromic-microcytic and megaloblastic, such as 
iron-deficiency and pernicious anemia; 

100%	Hemoglobin 5gm/100ml or less, with findings such as 
high output congestive heart failure or dyspnea at 
rest; 

70%	Hemoglobin 7 mg/100ml or less, with findings such 
as dyspnea on mild exertion, cardiomegaly, 
tachycardia (100 to 120 beats per minute) or 
syncope (three episodes in the last six months);  

30%	Hemoglobin 8 gm/100ml or less, with findings such 
as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath;  

10%	Hemoglobin 10 gm/100ml or less with findings such 
as weakness, easy fatigability or headaches;  

0%		Hemoglobin 10 gm/100ml or less, asymptomatic.  

Note: Evaluate complications of pernicious anemia, such as 
dementia or peripheral neuropathy, separately.  

38 C.F.R. § 4.117, DC 7700 (2009).  


IV.  Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


V.  Analysis

A.  Lumbosacral Strain

The Veteran asserts that he is entitled to a higher rating 
for his service-connected lumbosacral strain, evaluated as 10 
percent disabling under DCs 5295 (2003) and 5237 (2009), due 
to the inadequacy of the initial evaluation.  38 C.F.R. § 
4.71a.  This contention is supported by oral testimony 
provided by the Veteran and his representative during his 
October 2007 Board hearing, which corroborates his reported 
symptomatology.  

Significantly, during the October 2007 hearing, the Veteran 
denied experiencing any sort of muscle spasm, and reported 
numbness and instability in the legs due to his low back 
disorder.  

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, finds that the Veteran's 
lumbosacral strain is manifested by no more than slight 
limitation of motion, with forward flexion of the 
thoracolumbar spine to 40 degrees or less, with combined 
range of motion of the entire thoracolumbar spine to 235 
degrees or less, and with characteristic pain on motion; but 
without evidence of muscle spasm on extreme forward bending, 
loss of unilateral, lateral spine motion in standing 
position, ankylosis or IVDS.  

Notably, VA, service, and private treatment records, dated 
from May 1995 to May 2009, show physical examination findings 
of normal flexion, no paraspinal spasm, no muscle spasm, 
chronic low back ache, tenderness over L1-L5 spine and 
paraspinals on the right and left, with good forward flexion 
and range of motion, tenderness on palpation to L4-S1 region 
with pain elicited through the range of motion, a Patrick-
Fabere test was positive, and straight-leg raising testing 
was negative.  

During this time period, the Veteran was diagnosed with 
sacroiliac subluxation associated with paraspinal myospasms 
with bilateral sciatica and lumbago, normal range of motion 
of the lumbar spine, and slight paraspinal muscle spasm, mild 
scoliosis and small disc herniations at L4-L5 and L5-S1 
without any spinal stenosis, muscle strength within normal 
limits, no step deformity, and a herniated intervertebral 
disc lumbar, and intervertebral disc degeneration.  

Specifically, an in-service radiologic examination report, 
dated in March 2001, indicates findings of mild degenerative 
non-marginal anterior osteophyte at L4 disc (L4-L5) 
consistent with degenerative annulus and anterior bulging 
disc.  No spondylolysis or spondylolisthesis was seen.  A 
private MRI report of the lumbar spine taken in April 2001 
reveals degenerative disc disease, L4-L5, and very small 
right-sided herniated disc, L5-S1.  

A VA MRI report of the lumbosacral spine, dated in June 2006, 
reflects findings of broad based central disc protrusion 
which caused indentation of the anterior thecal sac at the 
L5-S1 level.  It was further noted that there was no 
significant narrowing of neural foramina or lateral recess at 
the L5-S1 level.  

A February 2007 in-service radiologic examination report, 
showed degenerative changes of the lumbosacral spine, worse 
at L4-L5 and L5-S1, with a central to right paracentral disc 
protrusion which causes moderate spinal canal stenosis at L5-
S1, and with mild right neuroforaminal stenosis.  

Moreover, a private report of an MRI of the lumbar spine, 
dated in May 2008, shows diagnoses of no acute fracture or 
dislocation of the lumbar spine, mild multilevel degenerative 
changes of the lower lumbar spine most pronounced at the 
level of L5-S1, no central canal or neural foraminal 
stenosis, central posterior annular tears identified at the 
levels of L3-L4, L4-L5 and L5-S1, and fusion of the bilateral 
sacroiliac joints that was found to be somewhat unusual for 
the Veteran's age and sex, and might be related to prior 
injury.  

In conjunction with the current appeal, the Veteran underwent 
VA spine examinations in April 2002, April 2003, and November 
2008.  

The VA spine examination report, dated in April 2002, shows a 
history of a spinal injury in 1991 while on active duty 
stemming from a truck accident.  The examiner noted that the 
Veteran underwent physical therapy from 1994 to 1995, and 
returned to active duty in the National Guard in 2000, where 
he remained employed.  

The examiner noted that the Veteran was also a police officer 
in the Norfolk Naval Base as a civilian.  The Veteran stated 
that over his period of employment, he averaged approximately 
10 days per month of being absent because of his low back 
problem.  He primarily complained of occasional, intermittent 
back ache and stiffness, for which he takes Motrin for 
temporary relief.  

The Veteran asserted that he experienced flare-ups every one 
to two weeks, which causes him difficulty when performing 
half sit-ups and crunch sit-ups, and difficulty when lifting 
over 40 to 50 pounds.  

On examination, the examiner observed that the Veteran was 
able to flex the lumbosacral spine to 100 degrees, extend to 
20 degrees, lateral bend to 45 degrees bilaterally, and 
lateral rotate to 45 degrees bilaterally, for a combined 
range of motion for the thoracolumbar spine of 300 degrees.  

Moreover, there was no motor loss noted in any major muscle 
group in either lower extremity, straight leg raising test 
was negative bilaterally to 90 degrees, and the Veteran 
walked without limp and appeared to be in no pain.  

Further, the Veteran got on and off the examining table 
without difficult or any expression of discomfort.  He had 
diminished sensation in the entire right lower extremity and 
no dermatome distribution.  The examiner observed that there 
appeared to be no spasm or deformity noted of the spine, and 
there was no muscle tenderness present.  

Diagnostic and clinical test results included a review of X-
ray studies, which revealed a normal lumbar lordotic curve, 
with normal bone architecture throughout, and well-preserved 
disc spaces.  No facet degenerative joint disease was noted 
at any level.  

The examiner opined that the Veteran's disability, which at 
the present time was little to minimal, was as likely as not 
related to his service.  The opinion was based on a 
significant injury having occurred which required medical 
attention and a constant flow of medical care rendered since 
that time to date.  

The examiner cited an MRI report, dated in April 2001, which 
revealed a mild bulge at the L4-L5 level and small focal 
protrusion at the L5-S1 level, neither level causing any 
encroachment.  

The April 2003 VA spine examination report includes 
subjective reports of a history of herniated nucleus pulposus 
at L5-S1 and degenerative disc disease at L4-L5 based on MRI 
study performed in April 2001.  

The Veteran complained of occasional low back pain that came 
and went, and became aggravated by lifting anything, walking, 
running and turning the wrong way.  The pain was reportedly 
located over the L1-L2 region in the vertebral column, and 
when aggravated, was 9 out of 10 in intensity.  Severe pain 
lasted approximately 30 minutes and was somewhat relieved by 
muscle relaxer.  

Objective findings revealed a full range of motion, nontender 
to palpation over the vertebral column and negative straight 
leg raise.  The examiner noted lower extremity 
strength/sensation intact and symmetrical, negative Babinski, 
full weight bearing non-antalgic gait, and an ability to walk 
on toes, heels, and tandem.  No kyphosis, lordosis, or 
scoliosis was noted.  Further, no swelling, redness or 
deformity in the back was noted.  The Veteran was diagnosed 
with herniated nucleus pulposus L5-S1 and degenerative disc 
disease L4-L5.  

Significantly, an April 2007 in-service physical therapy 
report indicated physical examination results for the 
thoracolumbar spine with passive range of motion on forward 
flexion to 22 degrees, and active range of motion on forward 
flexion to 15 degrees.  

Combined passive range of motion for the entire thoracolumbar 
spine was to 126 degrees, and combined active range of motion 
for the entire thoracolumbar spine was to 112 degrees.  Range 
of motion was determined to be limited by muscle guarding.  

Further, an in-service Physical Examination Board Proceeding 
report, dated in May 2007, indicated findings of chronic low 
back pain secondary to herniated nucleus pulposus L5-S1 and 
degenerative disc disease L4-L5, without radiculopathy or 
muscle spasm.  Range of motion was found to be pain-limited, 
and tenderness to palpation of the paraspinous muscles was 
noted on examination.  

Finally, a VA spine examination, dated in November 2008, 
reveals intermittent pain radiating down to the side of both 
legs.  The Veteran denied any history of hospitalization or 
spinal surgery, or any bowel, bladder, or sexual dysfunction.  
The Veteran denied any flares, but noted that he always 
experiences some degree of pain and paresthesias.  

During the time of the interview, the Veteran reported pain 
at a level 8 on a scale of 1 to 10, and indicated that his 
pain has progressively worsened since it's onset in service.  
He was treated with Gabapentin, Codeine, and Cyclobenzaprine, 
with fair results.  

The Veteran reported current full-time employment as a law 
enforcement officer with the Federal government and stated 
that, due to his back pain and increased absenteeism 
resulting there from, he was transferred to a desk 
administrative position.  He stated that on average he misses 
2 to 3 weeks of work per month and reported missing 25 weeks 
of work in the last 12 month period.  

The examination results included all muscle group strength, 
with full, symmetric strength of 5 out of 5.  Moreover, there 
was no muscle atrophy present, no abnormal muscle tone or 
bulk, no tremors, tics or other abnormal movements, no flare-
ups of spinal conditions, and no function of any joint affect 
by a nerve disorder.  

Moreover, there was no IVDS noted.  Posture was functional 
and effective, though the Veteran was mildly stooped with a 
10 degree lean forward.  Ambulation was without limp and gait 
was normal with good propulsion, coordination, and balance.  

The examiner noted that the Veteran did not require any 
assistive device to ambulate.  A Goldthwaite's Test indicated 
no motion between segments of the lumbosacral spinous process 
because in this instance there was calcification/fusion of 
the sacro-iliac joints, bilaterally.  

However, the examiner noted that test results in this case 
were inaccurate because there was bilateral fusion of the 
sacroiliac joints, and normally the test required that pain 
was experienced before the irritation was rooted in the 
sacroiliac joint, but if the pain manifested with the motion 
of the lumbar segment, the lesion was more likely in that 
area.  Additionally, the examiner found no gibbus, kyphosis, 
list, scoliosis, or reverse lordosis; however lumbar 
flattening and lordosis were indicated.  

Electromyographic studies and nerve conduction studies were 
performed in conjunction with the examination.  VA outside 
consults and imaging studies, dated in May and September 
2008, showed pronounced degeneration of the L5-S1 spine 
without neural stenosis, small posterior annular tears, and 
fusion of the bilateral sacro-iliac joints.  

A detailed sensory examination of the lower extremities 
revealed normal vibration, bilaterally; normal pain pinprick, 
bilateral; normal light touch bilaterally, and normal 
position sense, bilaterally.  

The range of motion testing indicated active flexion to 70 
degrees and passive flexion to 70 degrees, with increased 
pain on both active and passive motion at 70 degrees flexion.  
There was no additional loss of motion on repetitive use of 
the joint, and resisted isometric movement was normal.  

Further, combined range of motion of the entire thoracolumbar 
spine was to 220 degrees.  There was no pain on active or 
passive motion for any other movement indicated, and there 
was no additional loss of motion on repetitive use of the 
joint for any other movement found.  

The examiner noted that the spine disorder has significant 
effect on the Veteran's usual occupation, causing increased 
absenteeism due to pain.  The Veteran related that his life 
style is sedentary due to his pain, which has moderate effect 
on his ability to exercise and prevents him from being able 
to participate in sports.  

The examiner noted that the condition, as per the Veteran's 
statement, became exacerbated by demanding physical activity.  
The examiner opined that with a reasonable amount of 
certainty, that the Veteran should be able to continue his 
sedentary life style and very sedentary office work, which is 
compatible with his current disability.  The examiner was 
unable to explain the significant amount of time loss from 
work and tardiness without resorting to mere speculation.  

In summary, the Veteran was diagnosed with recurrent low back 
strain, secondary to multilevel degenerative arthritis of the 
lumbar spine, without findings of radiculopathy.  

Based on the foregoing, the Board concludes that an initial 
evaluation of 20 percent for the service-connected low back 
disability, under the applicable diagnostic criteria, is 
warranted beginning in April 2003 when the VA examination 
noted that the Veteran had increasingly severe low back pain 
related to activity.  

In order to warrant an evaluation in excess of 10 percent, 
the Veteran must be diagnosed with IVDS that is productive of 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
or his limitation of motion of the lumbar spine must be 
moderate; or his disability must be productive of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; or his 
lumbosacral strain must include muscle spasm on extreme 
forward bending, and loss of lateral spine motion, 
unilateral, in standing position; or be productive of 
moderate limitation of motion of the spine; or be productive 
of ankylosis of the lumbar spine.  

In this case, the medical evidence does not show that the 
Veteran had any ankylosis of the lumbar spine.  See 38 C.F.R. 
§ 4.71a, DCs 5289 and 5293 (2003); 38 C.F.R. § 4.71a, DCs 
5235 to 5243 (2009).  

However, the treatment records beginning in April 2003 more 
nearly approximated a disability picture manifested by a 
functional loss due to pain with forward flexion of the 
thoracolumbar spine to less than 60 degrees and more than 30 
degrees.  

Accordingly, on this record, an increased, initial rating of 
20 percent for service-connected low back disability 
beginning in April 2003 is warranted.  

Finally, the Board has specifically considered the guidance 
of DeLuca, in order to determine that an increased evaluation 
of 20 percent was warranted.  

While recognizing that the Veteran has subjective complaints 
of pain in regard to his back and that the record contains an 
indication that the Veteran suffers from flare-ups, there is 
evidence indicating a finding of additional functional loss 
beyond that which was objectively shown in the examinations 
due to pain, weakness, excess fatigability, or 
incoordination.  Therefore, the Board holds that an 
additional evaluation in consideration of DeLuca and 
applicable VA code provisions is warranted.  See also 38 
C.F.R. § 4.7.  




B.  Allergic Rhinitis

The service-connected allergic rhinitis, rated as 10 percent 
disabling under 38 C.F.R. § 4.97, DC 6522, is more severe 
than the current rating reflects.  Specifically, he asserts 
that his nasal passage is nearly completely obstructed on the 
left side, and that he has been diagnosed with a few nasal 
polyps.  

This contention is supported by oral testimony provided by 
the Veteran and his representative during his October 2007 
Board hearing, which corroborates his reported 
symptomatology.  

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, finds that the Veteran's 
allergic rhinitis is manifested by greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side, but without polyps.  

Further, he has a diagnosis of sinusitis; however, as 
discussed below, the medical evidence does not show any 
incapacitating episodes of sinusitis or symptoms of purulent 
discharge or crusting.  

Notably, VA treatment records, dated from February 2004 to 
February 2008, generally show findings of chronic sinusitis 
and allergic rhinitis.  

A VA nose, sinus, larynx and pharynx examination, dated in 
March 2005, reflects reports of recurrent episodes of 
sinusitis and nasal obstruction unsuccessfully treated with 
antibiotics and over-the-counter and prescription nasal 
sprays.  

Specifically, the Veteran indicated being unable to breathe 
through his nose, worse on his right side than on his left 
side, causing him to sleep with his mouth open and snore.  He 
denied epistaxis, trauma to the nose, or history of allergies 
prior to his deployment in the service.  On examination, the 
Veteran's ears, oral cavity, and oropharynx were within 
normal limits, and his neck was negative for lymphadenopathy.  

An examination of the nose revealed a septum deviated to the 
left, significant amounts of edema of the septum as well as 
turbinates, near complete nasal obstruction of the left, and 
significant amounts of edema of the turbinates.  
Significantly, no polyps were appreciated.  The Veteran was 
diagnosed with chronic sinusitis and rhinitis that failed 
medical therapy.  

In light of the absence of any medical evidence of polyps, a 
higher rating for allergic rhinitis is not warranted under DC 
6522.  

The Board has also considered whether the Veteran could 
receive a higher, compensable rating for his sinusitis under 
any other diagnostic code.  In this regard, the Board notes 
that under 38 C.F.R. § 4.97, DCs 6510-6514, sinusitis, a 10 
percent rating is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  The note following the diagnostic code indicates 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  

With respect to whether the Veteran could receive a higher 
rating under Diagnostic Codes 6510-6514, the Board finds that 
despite the Veteran's contentions at the hearing, the VA 
medical records do not show any incapacitating episodes of 
sinusitis or symptoms of purulent discharge or crusting.  
Consequently, there is no basis on which to award a 
compensable rating under the general rating criteria for 
evaluating sinusitis.  

In essence, there is no evidence in support of the Veteran's 
claim other than his own statements.  Lay witnesses can 
testify as to the visible symptoms or manifestations of a 
disease or disability.  Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  

However, lay statements as to the severity of his disability 
are not probative because lay persons are not competent to 
offer medical opinions.  Moray v. Brown, 5 Vet. App. 211 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) and (2) (2009).  Moreover, 
the medical evidence of record is negative for findings of 
any polyps, or incapacitating episodes of sinusitis, or 
treatment for sinusitis with antibiotics.  Therefore, the 
Board assigns more weight to the objective medical evidence 
of record as outlined above.  



C.  Anemia

The service-connected anemia, rated as noncompensable under 
38 C.F.R. § 4.117, DC 7700, is more severe than the current 
rating reflects.  Specifically, the Veteran asserts that he 
experiences light-headedness, nausea, and dizziness on an 
hourly basis, daily.  This contention is supported by oral 
testimony provided by the Veteran and his representative 
during his October 2007 Board hearing, which corroborates his 
reported symptomatology.  

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, finds that the Veteran's 
anemia is symptomatic and is productive of a disability 
picture that more nearly resembles that of Hemoglobin levels 
greater than 10gm/100ml.  

In conjunction with the current appeal, the Veteran was 
afforded a VA hematic disorders examination in March 2005.  
Here, the Veteran reported a previous history of being 
diagnosed with microcytic hyperchromic anemia, and of easy 
fatigability and weakness with exertion at less than half of 
a city block.  He did note that he was now able to walk for 2 
miles; however, he experiences occasional headaches.  

Significantly, no significant symptoms of shortness of 
breath, chest pains, claudication, no symptoms related to 
endocrine damage such as heart failure, kidney failure, or 
stroke, and no prior history of syncope or lightheaded Ness, 
were reported.  The Veteran denied a history of transfusions, 
and was not on any form of treatment or medication for his 
anemia.  

The examination results included a general appearance of 
alert and oriented with no respiratory distress.  The eyes 
were observed with pupils equal, round and reactive to light 
accommodation, extraocular eye movements intact, and 
conjunctiva pink and moist.  The neck was observed to be 
supple, without jugular venous distention, bruit, thyroid 
enlargement, or nodes palpable.  The chest was observed to be 
clear to osculation and percussion, no rales, rhonchi or 
wheezing audible.  

The cardiovascular system was observed to have heart sounds 1 
and 2 only, with regular rate and rhythm, and without 
murmurs, rubs or gallops.  The abdomen was observed as full, 
normal, soft to palpation, bowl sounds were present, and no 
palpable hepatosplenomegaly or masses palpable.  The 
extremities were observed with capillary refill of less than 
2 seconds, capillaries pink, and without edema, sinuses or 
clubbing.  

Diagnostic and clinical test results indicated Hemoglobin of 
11.9mg/100ml, and showed normal liver function tests.  The 
examiner noted that review of a chest X-ray study from 
December 2004 revealed normal findings, with no evidence of 
active coronary pulmonary disease.  The Veteran was diagnosed 
with microcytic hypochromatic anemia, presently asymptomatic.  

Notably, service treatment records, dated in December 2006 
and January 2007, generally indicate diagnoses of anemia; 
however, they do not include the lab reports containing the 
objective results upon which these diagnoses are based.  
Further, the December 2006 record reflects the finding that 
more testing was needed to ascertain if the Veteran truly had 
anemia or thalassemia minor.  

A VA treatment record, dated in August 2007, indicates that 
the Veteran was diagnosed with anemia after he left service 
and had a low mean corpuscular volume with normal iron and an 
increase in retic.  

On evaluation of lab results, the physician noted that the 
Veteran had normal methylmalonic acid testing and normal 
hemoglobin electrophoresis, and that glucose-6-phosphate 
dehydrogenase (G6PD) and a tag for G6PD was present since the 
Veteran's last appointment.  However, lab reports showed 
Hemoglobin levels of 11.9mg/100ml and 11.8mg/100ml in 
November 2005 and March 2006, respectively.  

Significantly, a VA treatment record, dated in February 2008, 
shows that the Veteran was diagnosed with chronic headaches.  
Despite this diagnosis, the Board notes that both VA and 
service treatment records, dated from February 2004 to the 
September 2008, are negative for lab results of Hemoglobin 
levels of 10gm/100ml or less.  

Moreover, a VA treatment record, dated in August 2008, 
reveals findings of anemia; however when asked about the 
anemia, the Veteran reported that his labs always indicate 
anemia and he was told that it was hereditary.  

In essence, there is no evidence in support of the Veteran's 
claim other than his own statements.  Lay witnesses can 
testify as to the visible symptoms or manifestations of a 
disease or disability.  Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  

However, lay statements as to the severity of his disability 
are not probative because lay persons are not competent to 
offer medical opinions.  Moray v. Brown, 5 Vet. App. 211 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) and (2) (2009).  Moreover, 
the medical evidence of record is negative for findings of 
any current anemia.  Therefore, the Board assigns more weight 
to the objective medical evidence of record as outlined 
above.  



VI. Other Considerations and General Conclusions

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that his lumbosacral strain, allergic 
rhinitis, or anemia has markedly interfered with his 
employment status beyond that interference contemplated by 
their assigned evaluations.  

The Board is aware that the Veteran and his representative 
have asserted that he has missed a great deal of work due to 
his lumbosacral spine.  (See Appellant's Post-Remand Brief, 
dated in August 2009).  

Further, during his Board hearing, the Veteran also testified 
that his anemia has affected his work as a police officer.  
However, as noted above, the November 2008 VA examination 
report reflects that the Veteran is currently employed full-
time as a federal law enforcement officer.  

The examiner opined that the Veteran's sedentary office work 
and sedentary life style was compatible with his current 
disability, and could not account for the considerable amount 
of reported absences and tardiness at work.  Additionally, 
the Board notes that the Veteran's anemia has currently been 
determined to be asymptomatic.  

Moreover, there is also no indication that these disabilities 
have necessitated any periods of hospitalization during the 
pendency of this appeal.  

As such, the Board is not required to remand this matter to 
the RO for referral actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board notes that due consideration has been given to the 
assignment of separate ratings for separate and distinct 
symptomatology of the Veteran's service-connected 
disabilities; however, the record does not support assigning 
separate ratings for additional symptoms associated with his 
spine, nasal, and blood disabilities.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  

For all the foregoing reasons, the claims on appeal must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher ratings, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Finally, the Board has considered whether "staged" ratings 
are appropriate. See Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
record, however, does not support assigning different 
percentage disability ratings for any of the disabilities on 
appeal during the periods in question.  



ORDER

An initial rating of 20 percent for the service-connected 
lumbosacral strain is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

An increased rating in excess of 10 percent for the service-
connected allergic rhinitis is denied.  

An increased 10 percent rating, but not higher for the 
service-connected microcytic hypochromic anemia is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



REMAND

The Board is aware of the April 2007 physical therapy report, 
which indicated passive and active forward flexion of the 
thoracolumbar spine to 22 degrees and 15 degrees, 
respectively, and combined range of motion of the 
thoracolumbar spine for passive and active range of motion to 
126 degrees and 112 degrees, respectively.  

However, the Board notes that as per the report, this study 
was performed to evaluate the extremities.  A notation made 
after the evaluation indicated that all thoracolumbar spine 
active ranges of motion were limited by pain, and 
thoracolumbar spine passive ranges of motion were limited by 
guarding.  

The physical therapist indicated that the Veteran was able to 
sit with knees flexed to 90 degrees and was able to sit in a 
chair and bend forward and touch his ankles.  The 
inconsistencies contained within the April 2007 report, calls 
into question the validity of those findings for rating 
purposes.  

It is not apparent from reviewing the physical therapist's 
report how the range of motion study was performed, and the 
Board further notes that these findings differ with those 
noted on treatment records and examination reports of record, 
including the report of the most recent VA examination.  

Hence, the Board finds that another VA examination is 
necessary to determine the nature and current severity of the 
service-connected low back disability is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to obtain copies of all clinical records 
referable to all treatment received by 
the Veteran since 2007.  All VA medical 
records should be provided in this 
regard.  

2.  The RO should schedule the Veteran 
for a VA examination to determine the 
nature and current extent of the service-
connected low back disability.  The 
claims folder should be made available to 
the examiner for review.  All indicated 
testing and studies should be performed.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the claim for an increased rating higher 
than 20 percent for the service-connected 
low back disability in light of all the 
evidence of record.  in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal since the October 2009 SSOC.  An 
appropriate period of time should be 
allowed for a response.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).  




______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


